Citation Nr: 1242240	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-28 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) in the United States Navy Reserves from April 2004 to October 2004.  He also served on active duty in the United States Navy from January 2005 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma, which denied the Appellant's claim for Post-9/11 GI Bill education benefits.  The Appellant disagreed with the RO's decision in November 2009, a statement of the case was issued in March 2010, and the Appellant timely perfected his appeal in May 2010.

The Appellant was scheduled for a Board Central Office hearing in September 2011, but failed to report for this hearing and provided no explanation for his absence.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action on his part is required.


REMAND

After a thorough review of the Appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim for Post-9/11 GI Bill education benefits.

As noted in the Introduction, the Appellant served on ACDUTRA in the United States Navy Reserves from April 2004 to October 2004, and received a discharge under honorable conditions (General).  The Appellant also served on active duty in the United States Navy from January 2005 to October 2009.  Review of the Appellant's DD Form 214 for this period of service reflects that the Appellant's character of service was Bad Conduct and the narrative reason for his separation was a Court Martial.

38 U.S.C. § 3301(1)(B) defines "active duty" for members of the reserve components of the Armed Forces as service under a call or order to active duty under §§ 688, 12301(a), 12301(d), 12301(g), 2302, or 12304 of Title 10 of the United States Code. 

In implementing Chapter 33, VA promulgated 38 C.F.R. § 21.9520 which, in pertinent part, states as follows: 

An individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she-

(a)  Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service,-

      (1)  Continues on active duty; 

      (2)  Is discharged from service with an honorable discharge; 

(3)  Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; 

(4)  Is released from service characterized as honorable for further service in a reserve component; or 

      (5)  Is discharged or released from service for-

(i)  A medical condition that pre-existed such service and is not determined to be service-connected; 

(ii)  Hardship, as determined by the Secretary of the military department concerned; or 

(iii)  A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct; 

(b)  Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.

See 38 C.F.R. § 21.9520 (2012).

During the pendency of the appeal, the Appellant submitted a letter from the United States Navy Board for Correction of Naval Records (BCNR), dated in November 2005.  This communication indicated that the BCNR had reviewed allegations of error and injustice in the Appellant's naval record and determined that his naval record would be corrected.  Specifically, it was determined that the DD Form 2366 (Montgomery GI Bill (MGIB) Act of 1984 Basic Enrollment Form) of April 15, 2004, was null and void.  It was noted that the Appellant would be afforded an opportunity to make a proper MGIB Program Election Option by the MGIB Program Customer Service representative, and that this Report of Proceedings would be filed in his naval record.  See BCNR Communication, November 16, 2005.

Review of the Appellant's claims file is completely negative for a full report from the BCNR, indicating what was to be corrected in the Appellant's naval record.  As the Appellant is precluded from receiving education benefits based upon his first period of service, due to the fact that it constitutes ACDUTRA, the Appellant's claim turns upon the status of his discharge from his second period of service.  The Board observes that an honorable discharge or a discharge under honorable conditions issued by the BCNR is final and conclusive on VA.  See 38 C.F.R. § 3.12(e) (2012).  The action of the BCNR sets aside any prior bar to benefits imposed under paragraph (c) or (d) of § 3.12.  Id.  As such, the RO/AMC must obtain all available records from the BCNR.

The RO/AMC is reminded that, in requesting records from Federal facilities, efforts to assist should continue until either the records are obtained, or sufficient evidence indicating that the records sought do not exist, or that further efforts to obtain those records would be futile, is received.  See 38 C.F.R. § 3.159(c)(2) (2012).  If no decision is available, that fact should be documented, in writing, in the record, and the Appellant should be provided notice of that fact. 

Further, to ensure that all due process requirements are met, the RO/AMC should give the Appellant another opportunity to present additional information and evidence pertinent to the claim on appeal.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

After providing the appropriate notice, the RO/AMC should attempt to obtain any additional evidence for which the Appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby is REMANDED to the RO, via the AMC, for the following action:

1.  The RO/AMC should contact the BCNR (and any other appropriate source) to request a copy of the decision regarding the Appellant's application for correction of military records.  Any response from BCNR should be memorialized in the claims file.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

The RO/AMC is reminded that it should continue efforts to procure a copy of the decision until either the decision is received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and/or responses received should be associated with the claims file.  If no decision is available, that fact should be documented, in writing, in the record, and the Appellant should be provided notice of that fact.

2.  The RO/AMC should also contact the Bureau of Naval Personnel (BUPERS) and the National Personnel Records Center (NPRC) to request copies of any records that were corrected as a result of the BCNR determination.  Any response from BUPERS and NPRC should be memorialized in the claims file.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.


3.  The RO/AMC should send to the Appellant a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal, that is not currently of record.

4.  If the Appellant responds, the RO/AMC should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC should notify the Appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  To help avoid future remand, the RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO/AMC must furnish to the Appellant an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


